

Exhibit 10.4






[logo.jpg]


























ALLEGHENY TECHNOLOGIES INCORPORATED
DEFINED CONTRIBUTION RESTORATION PLAN
As Amended and Restated as of
January 1, 2015






























--------------------------------------------------------------------------------



PURPOSE


The purpose of the Allegheny Technologies Incorporated Defined Contribution
Restoration Plan is to restore to certain non-bargaining employees of Allegheny
Technologies Incorporated and its subsidiaries and affiliates (collectively
defined below as the “Company”) who participate in the Company’s Annual
Incentive Plan (“AIP”) the value of the Company contributions and earnings
thereon that would have been made to the qualified defined contribution plan in
which the respective employees participate except for the limitations imposed on
qualified defined contribution plans by Sections 401(a)(17), 401(k), 401(m),
402(g) or 415, or any other or successor section, of the Internal Revenue Code
of 1986, as amended, by supplementing, on an unfunded basis, amounts payable
under such qualified plans with amounts to be paid under this Plan.


Certain affiliates of the Company sponsored and maintained the Allegheny
Technologies Incorporated Benefit Restoration Plan (defined below as the “Prior
Plan”) for several years with regard to certain affiliates’ defined benefit and
defined contribution plans (as defined in the Prior Plan, the “Defined Benefit
Portion” and the “Defined Contribution Portion,” respectively). Effective
December 31, 2014, with respect to all employees who are not members of
collective bargaining units, the Company (i) froze accruals for all participants
under the qualified defined benefit pension plans and (ii) standardized Company
defined contribution formulas.


In addition, the Company took affirmative action to freeze defined benefit
accruals under the Prior Plan and to clarify that the Defined Benefit Portion
prohibits distributions in the form of a lump sum if the lump sum is an amount
greater than $1,000. Otherwise, the Prior Plan shall remain in effect to the
extent necessary to govern accrued but unpaid benefit obligations under the
Defined Benefit Portion as well as payment times and forms of such accrued but
unpaid defined benefit obligations.


From and after January 1, 2015, this Plan document governs the terms and
conditions of the restoration for eligible participants of amounts that could
not, prior to January 1, 2015, or cannot thereafter be contributed under the
qualified defined contribution plans. As amended and restated, this Plan
continues without change the timing and form of distribution of the Defined
Contribution Portion of the Prior Plan and continues that timing and form of
distribution for accruals on or after January 1, 2015.


    As amended and restated, the eligible participants are those who had a
balance under the Defined Contribution Portion of the Prior Plan and, on and
after January 1, 2015, are employees who are not members of a collective
bargaining unit and who participate in the Company’s AIP. For each eligible
individual who is affected by the limitations, his or her benefit under this
Plan shall be the sum of (i) that individual’s benefit under the Defined
Contribution Portion of the Prior Plan as of December 31, 2014, (ii) the sum of
any Company contributions which cannot be made on or after January 1, 2015
because of the limitations and (iii) earnings on and after January 1, 2015 on
(i) and (ii) above.     




        

2

--------------------------------------------------------------------------------





ARTICLE I. DEFINITIONS


1.01.    “Account” shall mean, with regard to the defined contribution amounts
for each Participant, the unfunded bookkeeping account established by the
Administrator to record the sum of all contributions made and earnings credited,
including undistributed amounts credited under the Defined Contribution Portion
of the Prior Plan, with respect to that Participant due to the Limitations as
applied from time to time on the applicable Defined Contribution Plan.


1.02.    “Administrator” shall mean the person or committee appointed by the
Company for such purpose under Article VI.


1.03.    “AIP” shall mean the Company’s Annual Incentive Plan, that is, the
Company’s bonus plan that calculates bonuses based on achievements of
predetermined goals and measured over a period of one year or its successor plan
as may be in effect from time to time.


1.04.    “Code” shall mean the Internal Revenue Code of 1986, as the same shall
be amended from time to time.


1.05.    “Company” shall mean, collectively, Allegheny Technologies Incorporated
and its subsidiaries and affiliates.


1.06.    “Company Retirement Contribution” shall mean the periodic contribution
made to a Participant’s account under the applicable Defined Contribution Plan
whether or not the Participant defers any Compensation or otherwise contributes
to the Plan determined by multiplying the percentage specified in the Defined
Contribution Plan by the Participant’s Compensation.


1.07.    “Compensation” shall mean compensation as defined in the applicable
Defined Contribution Plan without regard to the Limitations.


1.08.    “Defined Contribution Plan” shall mean, with respect to a particular
Employee, the qualified defined contribution plan sponsored by the Company or
any of its subsidiaries or affiliates in which the Employee participants at a
relevant time.


1.09.    “Deferrals” shall mean the amount of pre-tax (or Roth after-tax)
contributions determined by multiplying a Participant’s Compensation for a
relevant period by the percentage of deferral authorized for that period by the
Participant as a deferral under the applicable Defined Contribution Plan.


1.10.    “Disability” shall mean a Participant’s inability to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than twelve (12) months.


1.11.    “Employee” shall mean any employee of the Company or of any subsidiary
or affiliate of the Company who, as of the time he or she is affected by the
Limitations, participates in the Company’s Annual Incentive Plan and is not a
member of a collective bargaining unit.


1.12.    “Limitations” shall mean any limitation with respect to a qualified
defined contribution plan, within the meaning of Section 401(a) of the Code,
sponsored by the Company or any subsidiary or affiliate on the amount of
contributions or the accrual or payment of benefits to or on behalf of a
Participant as imposed under Section 401(a)(17), Section 401(k), Section 401(m),
Section 402(g), Section 415 and/or under any other or successor Section of the
Code.

3

--------------------------------------------------------------------------------





1.13.    “Matching Contributions” shall mean the contributions made by the
Company on the condition and to the extent the Employee makes contributions to
the qualified defined contribution plan.


1.14.    “Participant” shall mean any Employee who meets the conditions for
participation set forth in Article III and has a balance to his or her credit
under the Plan.
        
1.15.    “Plan” shall mean this Allegheny Technologies Incorporated Defined
Contribution Restoration Plan, as amended and restated effective January 1,
2015.


1.16.    “Prior Plan” shall mean the Allegheny Technologies Incorporated Benefit
Restoration Plan as in effect December 31, 2014. The provisions of the Prior
Plan shall survive this amendment and restatement to the extent necessary to
govern the amount and payment of benefits accrued under the terms of the Prior
Plan on or before December 31, 2014.


1.17.    “Separation from Service” shall mean, with respect to a particular
Employee, his or her death, Disability, retirement or termination of employment.
For purposes of this definition, a Participant shall be deemed to have a
termination of employment if his or her circumstances indicate that that the
employer and employee reasonably anticipate that no further services would be
performed after a certain date or that the level of bona fide services the
employee would perform after that date would permanently decrease to no more
than 20% of the average level of bona fide services provided over the previous
thirty-six (36) months.


1.18.    “Specified Employee” shall mean a person who is a key employee of the
Company, as defined in Section 416(i)(1)(A)(i), (ii) or (iii) (applied in
accordance with the regulations thereunder and disregarding Section 416(i)(5)),
and which generally includes the fifty (50) highest paid employees of the
Company, at any time during the twelve (12) month period preceding his or her
Separation from Service.


        


ARTICLE II. EFFECTIVE DATE OF AMENDMENT AND RESTATEMENT; SURVIVAL OF PROVISIONS
OF THE PRIOR PLAN


2.01.    Effective Date of Amendment and Restatement. The Effective Date of this
Plan as amended and restated is January 1, 2015. As amended and restated, this
Plan document shall govern the accrual, credit and distribution of the sum of
(i) the Defined Contribution Portion as defined in the Prior Plan and in effect
on December 31, 2014 and (ii) the amount credited to each Participant’s Account
on or after January 1, 2015.


2.02.    Survival of Prior Plan. The terms, conditions and provisions of the
Prior Plan shall remain in effect to the extent of the Defined Benefit Portion
(as defined in the Prior Plan) and to the extent necessary to determine the
amount of any benefit accrued as of
December 31, 2014 and the times and forms of payment of those benefits,
provided, however, if an Employee is a Specified Person, as defined in Section
409A of the Code, at the time for distribution from this Plan or the Prior Plan
even if not a Specified Person at the time of the benefit was accrued, such
Employee shall not receive such distribution until the end of the month which is
six months after the end of the month in which the distribution would otherwise
have been made and, provided further, in no event shall any distribution of the
Defined Benefit Portion of the Prior Plan be made in a lump sum if it has a lump
sum value greater than $1,000.



4

--------------------------------------------------------------------------------



ARTICLE III. PARTICIPATION


3.01.    Individuals Eligible to Participate. To be eligible to participate and
receive contribution credits under this Plan, an individual is required to be,
at the time he or she is affected by the Limitations:


(a)    employed by the Company or a subsidiary or affiliate of the Company;


(b)    a participant in the Company’s Annual Incentive Plan or its successor;
and


(c)
not be a member of a collective bargaining unit.



3.02.    Contributions by Participants. Participants shall not be permitted to
make contributions in any form to this Plan.


ARTICLE IV. RESTORATION OF BENEFITS


4.01.    Restoration. The applicable, if any, of the following amounts shall be
credited to a Participant's Account:


(a)
Restoration of Matching Contributions. For each calendar year beginning on or
after the Effective Date, the Company will credit to the Account of a
Participant the difference between (i) the amount the Company would have
contributed as Matching Contributions at the rate of deferrals elected by the
Participant and actually in effect without regard to the Limitations and (ii)
the amount the Company actually contributed as Matching Contributions at the
rate of deferral actually elected by the Participant after giving effect to the
Limitations. For purposes of determining the amount of restoration under this
Section 4.01(a), the Administrator shall take into account changes in the rate
of deferrals and the resulting effect on the rate of Matching Contributions both
before and after the effect of the Limitations during the calendar year.



(c)
Restoration of Company Retirement Contributions. For each calendar year, the
Company will credit to the Account of a Participant the difference between (i)
the amount that the Company would have contributed as Company Retirement
Contributions based on the Participant’s Compensation without regard to the
Limitations and (ii) the amount the Company actually contributed as Company
Retirement Contributions based on the Participant’s Compensation after giving
effect to the Limitations.



4.02.    Earnings. Balances in a Participant's Account shall be credited with
earnings as of the last day of each calendar year at the rate then in effect
under the Stable Value Fund option in the Defined Contribution Plan, or a
similar, alternative fund as elected by the Administrator from time to time
after thirty (30) days’ notice to then Participants.


4.03.    Accounting. The Administrator shall establish on its records, for
bookkeeping purposes, an account for each Participant receiving credits to
record the amount credited as contributions under each subsection of Section
4.01 and earnings, if any, pursuant to Section 4.02. The Administrator shall
post any contributions and earnings to such bookkeeping Account as soon as
reasonable but no later than the March 15th of the calendar year next following
the calendar year in which the Limitations affected contributions to the
Participants accounts in the Defined Contribution Plan. The Administrator shall

5

--------------------------------------------------------------------------------



respond to any inquiry of any Participant concerning the status of his account
within thirty (30) days of receipt thereof.


4.05.    No Withdrawals or Loans. No withdrawals of or loans against any balance
in an Account under the Plan may be made at any time by a Participant.


ARTICLE V. PAYMENT OF ACCOUNT


5.01.    Payment of Account.


(a)
Death. Except for Specified Employees, in the event of a Participant's death,
the then balance in his or her Account (including any Company contributions for
such calendar year pursuant to Section 4.01, whether or not then actually made,
net of withholding of applicable federal, state and local taxes) shall be
distributed in a single cash payment to his beneficiary designated pursuant to
the applicable Defined Contribution Plan, as soon as administratively feasible
after the Administrator receives notice of such death but in no event later than
the March 15th of the calendar year following the end of the calendar year in
which such death occurred.



(b)
Disability, Retirement or Other Severance from Service. Except for Specified
Employees, in the event of the Participant's Disability, Retirement or other
severance from service, the then balance in his or her Account (including
Company contributions for such calendar year pursuant to Section 4.01, whether
or not then actually made, net of withholding or applicable federal, state and
local income tax) shall be distributed in a single cash payment to the
Participant as soon as administratively feasible after the Administrator
receives notice of such event but in no event later than the March 15th of the
calendar year next following the calendar year in which such Disability,
retirement or other separation from service occurred.



(c)
Specified Employees. Notwithstanding the foregoing, no distribution shall be
made to any Participant who, at the time the distribution is otherwise due a
Specified Employee until the date that is six (6) months after the date
described in the applicable of subsections (a) and (b) above.



ARTICLE VI. ADMINISTRATION


The Plan shall be administered by the Administrator appointed for such purpose
by the Company who shall have the power and duty to interpret the Plan and to
make such rules and regulations as the Administrator, in its discretion, shall
deem appropriate. The Administrator may retain such experts, consultants, or
advisors as it, in its discretion deems necessary or appropriate to the
administration of the Plan and/or may delegate to the Company or to employees of
the Company such duties as it may deem necessary or appropriate. Any
determination of the Administrator shall be final, conclusive and binding for
all parties.


ARTICLE VII. AMENDMENT AND TERMINATION


The Company or its designee shall have the right to amend or terminate this Plan
at any time, provided, however, that no amendment shall be made which would have
the effect of decreasing the amount payable to any Participant hereunder.



6

--------------------------------------------------------------------------------



ARTICLE VIII. ASSIGNMENT


No benefit or other right under or created by this Plan shall be assignable by
any Participant or the Participant's beneficiary by pledge or otherwise. Any
attempt to assign, pledge or otherwise dispose of or anticipate benefits under
this Plan shall be void.


ARTICLE IX. BENEFITS UNFUNDED


The benefits provided under this Plan shall be unfunded. All payments of
benefits hereunder shall be made by the Company from general assets and the
Company will not be obligated to establish any special or separate fund or make
other segregation of assets to assure the payment of any benefits hereunder. In
the event the Company establishes any fund or segregation, no party who is or
becomes entitled to receive amounts hereunder shall have any right to assert any
claim, levy or lien thereon or assert any right thereto unless such right is
specifically set forth in writing. The rights of any party to receive payments
of any benefits hereunder shall be no greater than the rights of an unsecured
creditor of the Company.


ARTICLE X. ERISA


The Plan is an unfunded, non-qualified deferred compensation plan that benefits
a select group of highly compensated employees, within the meaning of DOL Reg.
2520. As such, it is exempt from the reporting and disclosure rules of ERISA.
The Administrator shall promptly distribute to each Participant who inquires a
copy of this Plan document (and the Prior Plan, to if the Participant has a
balance under the Prior Plan not taken into Account). The Administrator shall
also follow the claims and appeals process set forth in this Section.


ARTICLE XI. MISCELLANEOUS


11.01.    Applicable Law. This Plan shall be governed by, and construed in
accordance with, the law of the Commonwealth of Pennsylvania, except with regard
to its principles of conflicts of laws or to the extent that the law of the
Commonwealth of Pennsylvania shall have been specifically preempted by federal
law.


11.02.    Incapacity of Recipient of Benefits. If any person entitled to receive
benefits hereunder shall be physically or mentally incapable of receiving or
acknowledging receipt of any payment of benefits, the Company, upon the receipt
of satisfactory evidence that such incapacitated person is so incapacitated and
that another person or institution is maintaining him or her and that no
guardian or committee has been appointed for him or her, may provide for such
payment of benefits hereunder to such person or institution maintaining him or
her, and such payments so made shall be deemed for every purpose to have been
made to such incapacitated person.


11.03.    Liability of Officers and Directors of the Company. No past, present
or future officer or director of the Company shall be personally liable to any
Participant, beneficiary or other person under any provision of this Plan.


11.04. Assets Owned by the Company. Nothing contained herein shall be deemed to
give any Participant or his beneficiary any interest in any specific property of
the Company or any right except to receive such distributions as are expressly
provided for in this Plan.


11.05.    Withholding. The payment of any benefits under this Plan shall be net
of any federal, state and local taxes which the Company is required to withhold.

7

--------------------------------------------------------------------------------





11.06.    Meaning of Certain Words. As used herein any gender shall include all
other genders and the singular shall include the plural and the plural shall
include the singular in all cases where such meaning would be appropriate. The
terms “herein”, “hereto”, “hereunder”, and the like shall be deemed to refer to
this Plan as a whole and not to any particular paragraph or other subdivision of
this Plan.



8